Case 1:19-cv-00126-CFC-SRF Document 103 Filed 06/19/20 Page 1 of 4 PageID #: 3290




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  ALLERGAN USA, INC. and                         )
  ALLERGAN INDUSTRIE SAS,                        )
                                                 ) REDACTED PUBLIC
                       Plaintiffs,               ) VERSION
                                                 )
           v.                                    )
                                                 ) C.A. No. 19-126-CFC
                                                 )
  PROLLENIUM US INC. and                         )
  PROLLENIUM MEDICAL                             )
  TECHNOLOGIES INC.,                             )
                                                 )
                       Defendants.               )


                   DEFENDANTS’ MOTION FOR LEAVE TO AMEND

           Pursuant to Federal Rule of Civil Procedure 15(a)(2), and D. Del. LR 15.1,

  Defendants Prollenium US Inc. and Prollenium Medical Technologies Inc.

  (collectively, “Prollenium”) respectfully request leave to amend their Amended

  Answer and Counterclaim (D.I. 29) for the reasons set forth in Prollenium’s

  Opening Brief, filed contemporaneously herewith.

           Pursuant to LR 15.1, a copy of Prollenium’s proposed Second Amended

  Answer and Counterclaims is attached as Exhibit 1. A redlined version of

  Prollenium’s proposed Second Amended Answer and Counterclaims compared to

  the First Amended Answer and Counterclaim is attached as Exhibit 2.




  {01530018;v1 }
Case 1:19-cv-00126-CFC-SRF Document 103 Filed 06/19/20 Page 2 of 4 PageID #: 3291




                                             ASHBY & GEDDES

                                             /s/ Andrew C. Mayo
                                             ____________________________
                                             John G. Day (#2403)
                                             Andrew C. Mayo (#5207)
                                             500 Delaware Avenue, 8th Floor
   Of Counsel:                               P.O. Box 1150
                                             Wilmington, DE 19899
   John W. Harbin                            (302) 654-1888
   Gregory J. Carlin                         jday@ashbygeddes.com
   Warren Thomas                             amayo@ashbygeddes.com
   Robert J. Leonard
   MEUNIER CARLIN & CURFMAN LLC              Attorneys for Defendants
   999 Peachtree Street NE, Suite 1300
   Atlanta, GA 30309
   (404) 645-7700

   Dated: January 24, 2020




                                       -2-
Case 1:19-cv-00126-CFC-SRF Document 103 Filed 06/19/20 Page 3 of 4 PageID #: 3292




                   CERTIFICATION PURSUANT TO LOCAL RULE 7.1.1

           I hereby certify that counsel for Prollenium made reasonable efforts to reach

  agreement on the attached motion with counsel for Plaintiff. The parties were

  unable to reach agreement.



                                                 /s/ Andrew C. Mayo
                                                 ________________________
                                                 Andrew C. Mayo




  {01530018;v1 }
Case 1:19-cv-00126-CFC-SRF Document 103 Filed 06/19/20 Page 4 of 4 PageID #: 3293




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

  ALLERGAN USA, INC. and                          )
  ALLERGAN INDUSTRIE SAS,                         )
                                                  )
                       Plaintiffs,                )
                                                  ) C.A. No. 19-126-CFC
           v.                                     )
                                                  )
                                                  )
  PROLLENIUM US INC. and                          )
  PROLLENIUM MEDICAL                              )
  TECHNOLOGIES INC.,                              )
                                                  )
                       Defendants.                )


                                     [PROPOSED] ORDER

           Before the Court is Defendants Prollenium US Inc. and Prollenium Medical

  Technologies Inc.’s Motion for Leave to Amend its First Amended Answer and

  Counterclaims.

           The Court, having considered Prollenium’s Motion, the parties’ briefing, and

  the relevant authorities, finds that Prollenium’s Motion should be GRANTED.

           SO ORDERED this ____ day of ________________, 2020.




                                      United States District Judge




  {01530147;v1 }
